DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Groups I (claims 33-51) in the reply filed on 09 September 2022 is acknowledged.
Claim 52 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 02 June 2020 and 09 September 2022 have been entered in full.  Claims 1-32 are canceled.  Claim 52 is withdrawn from consideration as discussed above.  Claims 33-51 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 42, 49, and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 42 recite the limitation “the threshold concentration of VDZ” or “the concentration of VDZ” in claim 33.  There is insufficient antecedent basis for this limitation in the claim, since claim 33 does not recite VDZ.
Similarly, claims 49 and 51 recite the limitation “the threshold concentration of VDZ” ” or “the concentration of VDZ” in claim 43.  There is insufficient antecedent basis for this limitation in the claim, since claim 43 does not recite VDZ.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34, 36-44, and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejected claims recite a method comprising a step of administering to a subject having inflammatory bowel disease “an anti-α4β7 integrin drug.”  The specification only describes vedolizumab (VDZ) as a species of this recited genus.  The genus of “anti-α4β7 integrin drug” is not limited in the claims by a structure, or even a class of structures.  The drug is not limited to a class of compounds/molecules such as polypeptides, small organic molecules, nucleic acid-based drugs, etc.  Also, the term is not limited to any specific function, since the term “anti” can reasonably be interpreted as including only binding activity or inhibiting activity of any or all of the functions of α4β7 integrin at any point in the biochemical pathways that involve α4β7 integrin expression and/or function.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof (MPEP § 2163).  In this case, the only factor present in the claim is the name “anti-α4β7 integrin drug” which carries no structural or specific functional limitations.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception of VDZ, the skilled artisan cannot envision the detailed chemical structure of the encompassed drugs, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only methods involving a step of administering to a subject VDZ, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 33-38, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feagan et al. (2013, NEJM 369(8):699-710) with supplemental appendix.
Feagan et al. teach a method comprising the steps of (a) administering the anti-α4β7 integrin drug vedolizumab (VDZ) to a subject suffering from the inflammatory bowel disease (IBD) known as ulcerative colitis (UC); (b) assessing the concentration of VDZ at the induction phase in a sample form the subject after the first dose is administered and before the second dose is administered; and (c) determining whether the subject has a clinical response such as clinical remission based on the concentrations of VDZ in samples taken at induction phase and at later time points wherein the concentrations are compared to a threshold level.  See abstract, Figures S4 and S5, p. 705 left column.  Note that only responders to induction therapy (VDZ serum trough concentrations at week 6) received maintenance therapy, and thus serum trough concentrations of VDZ at the induction phase determined whether the subject would have clinical response at a later time point.  This anticipates claims 33-35, 42.
Regarding claim 36, induction phase is 0-6 weeks after VDZ administration.  See p. 704 left column.
Regarding claim 37, the later time point could be 8 weeks or 52 weeks.  See p. 701 right column and p. 704 section bridging left to right columns.  
Regarding claim 40, clinical response or remission included at least normalized CRP and non-use of the steroid glucocorticoid.  See Table 3, Figure 1, Figure S3.
Regarding claim 41, CRP normalization was demonstrated for VDZ-responsive subjects at weeks 14 and 22.  See Figure S5.
 
Claim(s) 33-37, 39, 40, 42-45, 47, 49, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/105572 A1 (MILLENIUM PHARMACEUTICALS, INC.; published 30 June 2016; effectively filed 24 December 2014).
‘572 teaches a method for predicting that a subject having inflammatory bowel disease (IBD) will have a clinical response to the anti-α4β7 integrin drug vedolizumab (VDZ), the method comprising the steps of (a) administering VDZ to a subject having IBD during an induction phase; (b) assessing the concentration of VDZ at the induction phase in a sample obtained from the subject 2 weeks after administering a first dose of the VDZ to the subject and before administering a second dose of the VDZ to the subject; and (c) based on the concentration of VDZ at the induction phase, determining that the subject will have a clinical response or reach remission at a later time point when the concentration of the VDZ at the induction phase is above a threshold concentration.  The IBD can be ulcerative colitis (UC) or Crohn’s disease (CD).  See abstract; last two paragraphs of p. 2; paragraph bridging pp. 3-4.  This anticipates claims 33-35 and 42-45.
Regarding claims 36 and 46, ‘572 teaches the method wherein the induction phase is between week 0 and week 6 of the course of therapy, and the maintenance phase is after 6 weeks.  See last paragraph of p. 18; 1st paragraph of p. 19; p. 25 li. 29 to p. 27 li. 3; Table S1.
Regarding claims 37 and 47, the “later time point” may be can be 10, 12, 14, or 22 weeks after starting treatment.  See pp. 31-32.
Regarding claims 39 and 49, ‘572 teaches the “threshold” concentration of VDZ of greater than or equal to 23.2 µg/ml at week 2 following administering the 1st dose of VDZ is associated with a clinical response or remission at week 14, 22, 30, and 52.  See bottom of p. 25 to p. 29 li. 17 and pp. 30-31 for examples.
Regarding claims 40 and 50, ‘572 teaches clinical response or remission can be steroid-free remission, clinical remission, or endoscopic remission.  See pp. 30-33; Example 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/105572 A1 (MILLENIUM PHARMACEUTICALS, INC.; published 30 June 2016; effectively filed 24 December 2014) in view of Wang et al. (2013, J. Pharmaceut. Biomed. Anal. 78-79:39-044).
As discussed above, ‘572 teaches a method for predicting that a subject having inflammatory bowel disease (IBD) will have a clinical response to the anti-α4β7 integrin drug vedolizumab (VDZ), the method comprising the steps of (a) administering VDZ to a subject having IBD during an induction phase; (b) assessing the concentration of VDZ at the induction phase in a sample obtained from the subject 2 weeks after administering a first dose of the VDZ to the subject and before administering a second dose of the VDZ to the subject; and (c) based on the concentration of VDZ at the induction phase, determining that the subject will have a clinical response or reach remission at a later time point when the concentration of the VDZ at the induction phase is above a threshold concentration.  ‘572 teaches the use of ELISA as a way of assessing the concentration of VDZ in a sample.  See p. 35 li. 10-16.
‘572 does not teach the use of a homogeneous mobility shift assay (HMSA) comprising size exclusion chromatography to assess VDZ concentrations in samples.  However, size exclusion and HMSA have been used successfully to determine the concentrations of antibodies in patient samples.  See Wang et al., abstract.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of predicting clinical response to VDZ comprising assessing VDZ concentrations in patient samples as taught by ‘572 by using size exclusion and HMSA as per Wang et al. instead of ELISA with a reasonable expectation of success.  Such would have been a simple substitution of one known, equivalent element for another to obtain predictable results.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claim(s) 41 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/105572 A1 (MILLENIUM PHARMACEUTICALS, INC.; published 30 June 2016; effectively filed 24 December 2014) in view of Feagan et al. (2013, NEJM 369(8):699-710) with supplemental appendix.
As discussed above, ‘572 teaches a method for predicting that a subject having inflammatory bowel disease (IBD) will have a clinical response to the anti-α4β7 integrin drug vedolizumab (VDZ), the method comprising the steps of (a) administering VDZ to a subject having IBD during an induction phase; (b) assessing the concentration of VDZ at the induction phase in a sample obtained from the subject 2 weeks after administering a first dose of the VDZ to the subject and before administering a second dose of the VDZ to the subject; and (c) based on the concentration of VDZ at the induction phase, determining that the subject will have a clinical response or reach remission at a later time point when the concentration of the VDZ at the induction phase is above a threshold concentration.  
‘572 does not teach CRP normalization for VDZ-responsive subjects at weeks 14 and 22.  However, Feagan et al. demonstrate such.  See Figure S5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of predicting clinical response to VDZ comprising assessing VDZ concentrations in patient samples as taught by ‘572 by negatively correlating VDZ concentration to concentration of CRP at weeks 14 and 22 (i.e., normalization of CRP levels in VDZ-responsive subjects) in view of the teachings of Feagan et al. that VDZ-responsive subjects have higher sample VDZ concentrations and lower CRP levels.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
16 November 2022